Citation Nr: 0430404	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to July 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the RO in Huntington, West 
Virginia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran served on active duty from March 1942 to July 
1945.  He was wounded and received the Purple Heart Medal 
during his combat service in World War II.

Although additional delay is unfortunate, the Board finds 
that further development is necessary prior to appellate 
review.

By letters dated in January and July 2004, the veteran has 
stated that his PTSD is worsening, and requested another VA 
psychiatric examination.  He has reported ongoing psychiatric 
treatment at the Morgantown Vet Center.  The RO should obtain 
all VA treatment records pertaining to PTSD dated since 2002.  
38 U.S.C.A. § 5103A(c) (West 2002); See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The most recent VA examination is dated in September 2002.  
Given the ongoing treatment since the last VA examination, 
and the veteran's allegations of worsening PTSD, the Board 
finds that the veteran must be afforded a new examination.  
38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  The veteran has requested that the VA 
examination be performed at the Clarksburg VA Medical Center 
(VAMC).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1. The RO should obtain copies of all VA 
treatment records dated from January 2002 
to the present (including medical records 
from the Morgantown Vet Center), and 
associate them with the claims file.

3.  The RO should schedule the veteran 
for a VA examination by a psychiatrist 
(preferably at the Clarksburg VAMC) to 
evaluate the current level of severity of 
his service-connected PTSD.  All 
necessary tests should be performed.  The 
examiner should comment on any 
occupational and social impairment 
resulting from the veteran's service-
connected PTSD.  A complete rationale for 
any opinion expressed should be included 
in the report.

The claims file should be reviewed by the 
examiner and the examination report 
should reflect that this has been done. 

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 85 YEARS OF AGE.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




